DETAILED ACTION
This action is pursuant to the claimed filed on October 6, 2021. Currently claims 1-24 are pending with claims 1, 10, and 19 amended. Below follows a complete final action on the merits of claims 1-24. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Terminal Disclaimer
The terminal disclaimer filed on May 20, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No.: 10,416,031 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (US PGPUB: 2014/0090489), further in view of Maness et al (US Patent No.: 4,734,034). 
Regarding independent claim 1, Taylor in an embodiment (figure 28) discloses a sensor pad for monitoring user posture, comprising: 
a sensor array (Figure 28: 20) comprising: 
a plurality of first layer electrodes (Figure 28: 34 ‘conductive columns’) disposed on a first substrate (Figure 28: 26) that faces a second substrate (Figure 28: 28); 
a plurality of second layer electrodes (Figure 28: 38 ‘conductive columns’) disposed on the second substrate (28) that faces the first substrate (26; see figure 28); 
a spacer layer (Figure 28: 30) disposed between the first substrate and the second substrate (see figure 28 which displays spacer layer 30 between first substrate 26 and second substrate 28); and 
a sensing circuit (Figure 29 comprising controller 40, communication links 44 and circuit boards 46; [0099]-[0100]) configured to generate an output signal in response to an external force applied on the sensor pad by a user ([0099]-[0100] refers to the output signal generator when pressure is exerted by a user). 
While Taylor in this embodiment (Figure 28) discloses an overlapping region of the plurality of first layer electrodes and the plurality of second layer electrodes that come in contact when an external force is applied by a user ([0099]), Taylor in this embodiment (Figure 28) does not explicitly disclose the spacer layer comprises a plurality of holes each corresponding to the overlapping region of the plurality of first layer electrodes and the plurality of second layer electrodes, wherein the plurality of first layer electrodes are configured to directly contact the plurality of second layer electrodes through at least one of the plurality of holes via the corresponding overlapping region in response to an external force is applied on the sensor pad by a user. 
However, Taylor discloses that the spacer layer (30) of the embodiment of Figure 28 may be similar to that of the embodiment of Figure 7 ([0098]) and further Figure 3 ([0082]) which appears to comprise a plurality of holes (Figure 3: 131). It is noted that this arrangement would result in the overlapping region of the plurality of first layer electrodes and the plurality of second layer electrodes to come in direct contact through the holes when pressure is applied ([0107]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the spacer layer in the embodiment of Figure 28 of Taylor to incorporate the spacer layer comprises a plurality of holes each corresponding to the overlapping region of the plurality of first layer electrodes and the plurality of second layer electrodes, wherein the plurality of first layer electrodes are configured to directly contact the plurality of second layer electrodes through at least one of the plurality of holes via the corresponding overlapping region in response to an external force is applied on the sensor pad by a user of the embodiments of Figure 3 of Taylor. This configuration is utilized in order to provide increased sensitivity between the electrode layers (EXAMPLE 2), thereby producing a more accurate reading. 
Further, while Taylor discloses the plurality of first layer electrodes comprise a first electrically resistive material ([0099] refers to the first plurality of electrodes 34 as made of conductive materials; Examiner notes that the degree of resistivity has not been defined by the claim and thus the electrode materials will have some degree of resistivity), Taylor does not explicitly disclose wherein the plurality of first layer electrodes comprises a first electrically resistive material that is coated on a first surface of the plurality of first layer electrodes facing the second substrate, wherein each of the plurality of first layer electrodes is coated by a contiguous shape of the first electrically resistive material, wherein the contiguous shape is defined by a single connected boundary; and wherein the contiguous shape of the first electrically resistive material superimposes two or more holes of the plurality of holes. Further, although Taylor discloses the output signal is based on a changes in electrical characteristics (where this measured electrical property is resistance [0008], [0105], [0108]) between the first and second electrode layers in the corresponding overlapping region of the at least one of the plurality of holes ([0099] refers to measuring an output signal that is detected by the change in the corresponding electrical characteristics of the overlapping areas where a pressure is exerted), Taylor does not explicitly disclose wherein the output signal is based on a contact resistance, between the plurality of second layer electrodes and the first electrically resistive material coated on the first surface of the plurality of first layer electrodes, in the corresponding overlapping region of the at least one plurality of holes.
However, Maness discloses a sensor array (Fig. 1-2) comprising a first sensor surface (50) and a second sensor surface (60) rotated 90 degrees with respect to each other (see first and second sensor sheets in Figures 1; Col. 2, Lines 1-6; Col. 4, Lines 4-9). Each layer comprises electrodes (54, 64) coated with a contiguous shape of a resistive coating (72) defined my a single connected boundary (Fig.1 ; Col. 3, Lines 40-41, Lines 50-51 refer to this coating as made of graphite; note each electrode is rectangular and fully coated, so it naturally follows the coating is a contiguous shape). Further the contiguous shape of the electrically resistive material superimposes two or more holes of the plurality of holes (Fig. 1 displays that the electrically resistive material spans the entire electrode 23; thus it naturally follows that the contiguous shape of the electrically resistive material superimposes two or more holes as the modification results in the holes aligning with the electrically resistive material). In addition, the output signal is based on a contact resistance, between the plurality of second layer electrodes and the first 
Regarding dependent claim 2, in view of the combination of claim 1, Taylor further discloses further comprising: a padding (Figure 28: 22) disposed between the sensor array and the user (see figure 28 which displays 22 as the topmost layer of the sensor array), wherein the padding is configured to transfer, collectively with the first substrate and the second substrate, the external force into a contact pressure in the corresponding overlapping region of the at least one of the plurality of holes ([0099]-[0100] refers to the output signal generator when pressure is exerted by a user onto the sensor array including padding 22 and a signal is produced at overlapping electrode regions).
Regarding dependent claim 3, in view of the combination of claim 1, Maness further discloses wherein the plurality of second layer electrodes comprises a second electrically resistive material that is coated on a second surface of the plurality of second layer electrodes facing the first substrate (Fig.1 ; Col. 3, Lines 40-41 refers to each electrode coated with the resistive layer 72; Lines 50-51 refer to this coating as made of graphite) and wherein the contact resistance is between the first electrically resistive material and the second electrically resistive material in the corresponding overlapping region of the at least one of the plurality of holes (Fig. 1; Col. 2, Lines 9-22; Col. 4, Lines 4-24 discusses the direct contact between the overlapping regions of electrodes/coatings). Note in light of the modification, the measured force at the overlapping regions of electrically resistive material based on the contact resistance of Maness will necessarily correspond to the overlapping region of the at least one plurality of holes of Taylor.
Regarding dependent claim 5, in view of the combination of claim 1, Taylor further discloses further comprising: a computing device (Figure 29: 40) coupled to the sensing circuit (see figure 29) and configured to calculate a value based on the output signal ([0099]) and generate topographical data of a surface of the sensor pad based at least on the value, wherein the topographical data represents a weight distribution of the user on the surface of the sensor pad ([0102] refers to controller 40 monitoring each output signal and creating a graphical display of the patient pressures that are spatially distributed over the area of the sensor array 20). 
Regarding dependent claim 8, in view of the combination of claim 5, Taylor further discloses wherein the computing device coupled to the sensing circuit is further configured to determine at least one selected from a group consisting of a posture of the user and a movement by the user based on a change in the weight distribution of the user ([0099] refers to the system as measuring the pressures exerted at each sensor, where [0102] refers to this monitoring in real time and is thus capable of determining movement of the patient based on where the patient applies pressure); wherein the weight distribution of the user corresponds to the topographical data generated by the computing device across the surface of the sensor pad ([0102] refers to controller 40 monitoring each output signal and creating a graphical display of the patient pressures that are spatially distributed over the area of the sensor array 20 (e.g. where this data could correspond to a patient’s weight distribution on a mattress).
Regarding dependent claim 9, in view of the combination of claim 1, Taylor further discloses wherein the sensor pad is comprised in at least one selected from a group consisting of a mattress ([0095]), a seat cushion ([0095]), a shoe pad, and a wearable article worn by the user. The Examiner noted the remainder of the limitations are in the alternative. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor (US PGPUB: 2014/0090489) in view of Maness et al (US Patent No.: 4,734,034), further in view of Podoloff et al (US Patent No.: 5,033,291). 
Regarding dependent claim 4, in view of the combination of claim 2, Taylor further discloses wherein the sensor array is configured to sense the external force corresponding to a weight of the user on a surface of the sensor pad ([0095] refers to the user lying on (i.e. weight of the user) the sensor pad), wherein the padding is configured to maintain the contact pressure ([0095], [0099]). 
While Taylor discloses a pad to maintain the contact pressure when a user exerts a force, Taylor does not explicitly disclose wherein the padding is configured to maintain the contact pressure within a pre-determined range based on the weight of the user, and wherein a contact resistance is substantially proportional to the contact pressure within the pre-determined range.
However, Podoloff discloses varying the thickness of the sensor array so that a certain amount of force (i.e. contact must be made within the predetermined threshold) must be applied before a measurement is taken (Col. 8, Lines 1-7). Additionally, Podoloff discloses that the . 
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (US PGPUB: 2014/0090489) in view of Maness et al (US Patent No.: 4,734,034), further in view of Taylor et al (US PGPUB: 2012/0206407, hereinafter Taylor ‘407).  
Regarding dependent claim 6, in view of the combination of claim 1, Taylor does not explicitly disclose further comprising: a sensor correction circuit configured to prevent the sensing circuit from generating a false positive signal in the output signal.
However, Taylor ‘407 discloses a pressure sensing system comprising a grid electrode (Figure 2). The system further comprises a sensor correction circuit configured to prevent the sensing circuit from generating a false positive signal as the output signal ([[0041]-[0045] refers circuitry used to subtract the noise from a measurement by using an offset value in order to get a more accurate reading; interpreted as preventing a false positive (i.e. a signal with noise read incorrectly by the system). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Taylor to incorporate the correction circuit of Taylor ‘407. This configuration is utilized in order to reduce noise, thereby obtaining a more accurate location of measured forces on the electrode grid ([0019]). 
Regarding dependent claim 7, in view of the combination of claim 6, Taylor ‘407 further discloses wherein the sensing circuit is coupled to the plurality of first layer electrodes to send an input signal to a single first layer electrode of the plurality of first electrodes at a particular point in time, wherein a first remainder portion of the plurality of first layer electrodes excluding said single first layer electrode is prevented from receiving the input signal at the particular point in time ([0053] refers to ‘breaking up’ the electrodes into groups in order to determined where the pressure is actually located where [0054] refers to the correction circuitry sending a signal to only first electrodes (Y)), wherein the sensing circuit is further coupled to the plurality of second layer electrodes to detect, at the particular point in time, an output signal from a second layer electrode of the plurality of second layer electrodes, wherein a second remainder portion of the plurality of second layer electrodes excluding said second layer electrode is temporarily ignored ([0053] refers to ‘breaking up’ the electrodes into groups in order to determined where the pressure is actually located where [0055] refers to the correction circuitry sending a signal to only second electrodes (X)), wherein the topographical data is based on a combination of the single first layer electrode and the second layer electrode ([0056]-[0057] refers to combining the measured data from both the first and second electrodes), and wherein the sensor correction circuit is coupled to the plurality of second layer electrodes to send, at the particular point in time, a de-ghosting signal to the second remainder portion of the plurality of second layer electrodes excluding said second layer electrode, wherein said second layer electrode is prevented from receiving the de-ghosting signal at the particular point in time ([0056] refers to de-ghosting the measured signal of the second electrode layer in order to determine the precise location of the pressure). Therefore, it would have been obvious to one of ordinary skill in the art before the effective . 
Claims 10-12, 14, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (US PGPUB: 2014/0090489), in view of Maness et al (US Patent No.: 4,734,034), further in view of Walsh et al (US PGPUB: 2011/0275939).   
Regarding independent claim 10, Taylor in an embodiment discloses a system for monitoring user posture, comprising: 
a display ([0102] refers to the displaying measured data to a user); 
a sensor array (Figure 28: 20) comprising: 
a plurality of first layer electrodes (Figure 28: 34 ‘conductive columns’) disposed on a first substrate (Figure 28: 26) that faces a second substrate (Figure 28: 28); 
a plurality of second layer electrodes (Figure 28: 38 ‘conductive columns’) disposed on the second substrate (28) that faces the first substrate (26; see figure 28); 
a spacer layer (Figure 28: 30) disposed between the first substrate and the second substrate (see figure 28 which displays spacer layer 30 between first substrate 26 and second substrate 28); and 
a sensing circuit (Figure 29 comprising controller 40, communication links 44 and circuit boards 46; [0099]-[0100]) configured to generate an output signal in response to an external force applied on the sensor pad by a user
While Taylor in this embodiment (Figure 28) discloses an overlapping region of the plurality of first layer electrodes and the plurality of second layer electrodes that come in contact when an external force is applied by a user ([0099]), Taylor in this embodiment (Figure 28) does not explicitly disclose the spacer layer comprises a plurality of holes each corresponding to the overlapping region of the plurality of first layer electrodes and the plurality of second layer electrodes, wherein the plurality of first layer electrodes are configured to directly contact the plurality of second layer electrodes through at least one of the plurality of holes via the corresponding overlapping region in response to an external force applied on the sensor pad by the user. 
However, Taylor discloses that the spacer layer (30) of the embodiment of Figure 28 may be similar to that of the embodiment of Figure 7 ([0098]) and further Figure 3 ([0082]) which appears to comprise a plurality of holes (Figure 3: 131). It is noted that this arrangement would result in the overlapping region of the plurality of first layer electrodes and the plurality of second layer electrodes to come in direct contact through the holes when pressure is applied ([0107]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the spacer layer in the embodiment of Figure 28 of Taylor to incorporate a plurality of holes each corresponding to the overlapping region of the plurality of first layer electrodes and the plurality of second layer electrodes, wherein the plurality of first layer electrodes are configured to directly contact the plurality of second layer electrodes through at least one of the plurality of holes via the corresponding overlapping region in response to an external force applied on the sensor pad by the user of the embodiment of Figure 3 of Taylor. This configuration is utilized in order to provide increased sensitivity between the electrode layers (EXAMPLE 2), thereby producing a more accurate reading. 
Further, while Taylor discloses the plurality of first layer electrodes comprise a first electrically resistive material ([0099] refers to the first plurality of electrodes 34 as made of conductive materials; Examiner notes that the degree of resistivity has not been defined by the claim and thus the electrode materials will have some degree of resistivity), Taylor does not explicitly disclose wherein the plurality of first layer electrodes comprises a first electrically resistive material that is coated on a first surface of the plurality of first layer electrodes facing the second substrate, wherein each of the plurality of first layer electrodes is coated by a contiguous shape of the first electrically resistive material, wherein the contiguous shape is defined by a single connected boundary; and wherein the contiguous shape of the first electrically resistive material superimposes two or more holes of the plurality of holes. 
Further, although Taylor discloses the output signal is based on a changes in electrical characteristics (where this measured electrical property is resistance [0008], [0105], [0108]) between the first and second electrode layers in the corresponding overlapping region of the at least one of the plurality of holes ([0099] refers to measuring an output signal that is detected by the change in the corresponding electrical characteristics of the overlapping areas where a pressure is exerted), Taylor does not explicitly disclose wherein the output signal is based on a contact resistance, between the plurality of second layer electrodes and the first electrically resistive material coated on the first surface of the plurality of first layer electrodes, in the corresponding overlapping region of the at least one plurality of holes.
However, Maness discloses a sensor array (Fig. 1-2) comprising a first sensor surface (50) and a second sensor surface (60) rotated 90 degrees with respect to each other (see first and second sensor sheets in Figures 1; Col. 2, Lines 1-6; Col. 4, Lines 4-9). Each layer comprises electrodes (54, 64) coated with a contiguous shape of a resistive coating (72) defined by a single 
Further, while Taylor discloses a system for measuring a force exerted by a user, generating an output signal, and displaying the measured data on a display, Taylor does not explicitly disclose the display is configured to display posture monitoring data of a user; and wherein the display posture monitoring data is based at least on the output signal. 
However, Walsh discloses a system for sensing and measuring a user’s postures using a force or pressure sensor ([0030]-[0031]). The data (i.e. the output signal of the sensor) collected from the sensors is displayed on a display in order to display data regarding the user’s posture ([0040]; Figure 5, 5A-B). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device of Taylor to incorporate displaying posture data to the user because this aids in training users to maintain correct posture while seated ([0011]) by visually displaying correction instructions ([0040]), thereby improving the overall health and discomfort of the patient ([0010]). 
Regarding dependent claim 11, in view of the combination of claim 10, Taylor further discloses further comprising: a padding (Figure 28: 22) disposed between the sensor array and the user (see figure 28 which displays 22 as the topmost layer of the sensor array), wherein the padding is configured to transfer, collectively with the first substrate and the second substrate, the external force into a contact pressure in the corresponding overlapping region of the at least one of the plurality of holes ([0099]-[0100] refers to the output signal generator when pressure is exerted by a user onto the sensor array including padding 22 and a signal is produced at overlapping electrode regions).
Regarding dependent claim 12, in view of the combination of claim 10, Maness further discloses wherein the plurality of second layer electrodes comprises a second electrically resistive material that is coated on a second surface of the plurality of second layer electrodes facing the first substrate (Fig.1 ; Col. 3, Lines 40-41 refers to each electrode coated with the resistive layer 72; Lines 50-51 refer to this coating as made of graphite); and wherein the contact resistance is between the first electrically resistive material and the second electrically resistive material in the corresponding overlapping region of the at least one of the plurality of holes (Fig. 1; Col. 2, Lines 9-22; Col. 4, Lines 4-24 discusses the direct contact between the overlapping regions of electrodes/coatings). Note in light of the modification, the measured force at the overlapping regions of electrically resistive material based on the contact resistance of Maness will necessarily correspond to the overlapping region of the at least one plurality of holes of Taylor.
Regarding dependent claim 14, in view of the combination of claim 10, Taylor further discloses further comprising: a computing device (Figure 29: 40) coupled to the sensing circuit (see figure 29) and configured to calculate a value based on the output signal ([0099]) and generate topographical data of a surface of the sensor pad based at least on the value, wherein the topographical data represents a weight distribution of the user on the surface of the sensor pad ([0102] refers to controller 40 monitoring each output signal and creating a graphical display of the patient pressures that are spatially distributed over the area of the sensor array 20). 
Regarding dependent claim 17, in view of the combination of claim 14, Taylor further discloses wherein the computing device is further configured to determine at least one selected from a group consisting of a posture of the user and a movement by the user based on a change in the weight distribution of the user ([0099] refers to the system as measuring the pressures exerted at each sensor, where [0102] refers to this monitoring in real time and is thus capable of determining movement of the patient based on where the patient applies pressure). Additionally Walsh discloses measuring posture of a user via a pressure/force exerted by a user (abstract, [0031], [0040]). 
Regarding dependent claim 18, in view of the combination of claim 11, Taylor further discloses wherein the sensor array and the padding are comprised in at least one selected from a group consisting of a mattress ([0095]), a seat cushion ([0095]), a shoe pad, and a wearable article worn by the user. The Examiner noted the remainder of the limitations are in the alternative. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor (US PGPUB: 2014/0090489) in view of Maness et al (US Patent No.: 4,734,034) and Walsh et al (US PGPUB: 2011/0275939), further in view of Podoloff et al (US Patent No.: 5,033,291).  
Regarding dependent claim 13, in view of the combination of claim 11, Taylor further discloses wherein the sensor array is configured to sense the external force corresponding to a weight of the user on a surface of the sensor pad ([0095] refers to the user lying on (i.e. weight of the user) the sensor pad), wherein the padding is configured to maintain the contact pressure ([0095], [0099]). 
While Taylor discloses a pad to maintain the contact pressure when a user exerts a force, Taylor does not explicitly disclose wherein the padding is configured to maintain the contact pressure within a pre-determined range based on the weight of the user, and wherein a contact resistance is substantially proportional to the contact pressure within the pre-determined range.
However, Podoloff discloses varying the thickness of the sensor array so that a certain amount of force (i.e. contact must be made within the predetermined threshold) must be applied before a measurement is taken (Col. 8, Lines 1-7). Additionally, Podoloff discloses that the contact resistance is substantially proportional to the contact pressure applied within the pre-determined range (Col. 3, Lines 5-10 refers to the measurement; Col. 8, Lines 1-7 refer to taken this measurement within the predetermined threshold). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of . 
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (US PGPUB: 2014/0090489) in view of Maness et al (US Patent No.: 4,734,034) and Walsh et al (US PGPUB: 2011/0275939), further in view of Taylor et al (US PGPUB: 2012/0206407, hereinafter Taylor ‘407).  
Regarding dependent claim 15, in view of the combination of claim 10, Taylor does not explicitly disclose further comprising: a sensor correction circuit configured to prevent the sensing circuit from generating a false positive signal in the output signal.
However, Taylor ‘407 discloses a pressure sensing system comprising a grid electrode (Figure 2). The system further comprises a sensor correction circuit configured to prevent the sensing circuit from generating a false positive signal as the output signal ([[0041]-[0045] refers circuitry used to subtract the noise from a measurement by using an offset value in order to get a more accurate reading; interpreted as preventing a false positive (i.e. a signal with noise read incorrectly by the system). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Taylor to incorporate the correction circuit of Taylor ‘407. This configuration is utilized in order to reduce noise, thereby obtaining a more accurate location of measured forces on the electrode grid ([0019]). 
Regarding dependent claim 16, in view of the combination of claim 15, Taylor ‘407 further discloses wherein the sensing circuit is coupled to the plurality of first layer electrodes to send an input signal to a single first layer electrode of the plurality of first electrodes at a particular point in time, wherein a first remainder portion of the plurality of first layer electrodes excluding said single first layer electrode is prevented from receiving the input signal at the particular point in time ([0053] refers to ‘breaking up’ the electrodes into groups in order to determined where the pressure is actually located where [0054] refers to the correction circuitry sending a signal to only first electrodes (Y)), wherein the sensing circuit is further coupled to the plurality of second layer electrodes to detect, at the particular point in time, an output signal from a second layer electrode of the plurality of second layer electrodes, wherein a second remainder portion of the plurality of second layer electrodes excluding said second layer electrode is temporarily ignored ([0053] refers to ‘breaking up’ the electrodes into groups in order to determined where the pressure is actually located where [0055] refers to the correction circuitry sending a signal to only second electrodes (X)), wherein the topographical data is based on a combination of the single first layer electrode and the second layer electrode ([0056]-[0057] refers to combining the measured data from both the first and second electrodes), and wherein the sensor correction circuit is coupled to the plurality of second layer electrodes to send, at the particular point in time, a de-ghosting signal to the second remainder portion of the plurality of second layer electrodes excluding said second layer electrode, wherein said second layer electrode is prevented from receiving the de-ghosting signal at the particular point in time. 
Claims 19, 20, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Walsh et al (US PGPUB: 2011/0275939) in view of Taylor (US PGPUB: 2014/0090489), further in view of Maness et al (US Patent No.: 4,734,034). 
Regarding independent claim 19, Walsh discloses a method for monitoring user posture (abstract, [0012], [0031]-[0032], [0040]) comprising: 
disposing a sensor array under a user ([0031] refers to a pressure/force sensor disposed in a seat pad under a user, see Figure 3a and 4); 
obtaining, using a sensing circuit of the sensor array, an output signal in response to the external force ([0037]-[0038]); and 
displaying, based on the output signal, posture monitoring data of the user ([0040]; Figure 5, 5A-B).
While Walsh discloses a sensor array disposed in a pad on a chair (Figure 3A), Walsh does not explicitly disclose a sensor array comprising: a plurality of first layer electrodes disposed on a first substrate that faces a second substrate; a plurality of second layer electrodes disposed on the second substrate that faces the first substrate; and a spacer layer disposed between the first substrate and the second substrate and comprising a plurality of holes each corresponding to an overlapping region of the plurality of first layer electrodes and the plurality of second layer electrodes, wherein the plurality of first layer electrodes are configured to directly contact the plurality of second layer electrodes through at least one of the plurality of holes via the corresponding overlapping region in response to an external force applied on the sensor array by a user; obtaining, using a sensing circuit of the sensor array, an output signal in response to the external force. 
However, Taylor in an embodiment discloses a system for monitoring user posture, comprising: a display ([0102] refers to the displaying measured data to a user); a sensor array (Figure 28: 20) comprising: a plurality of first layer electrodes (Figure 28: 34 ‘conductive columns’) disposed on a first substrate (Figure 28: 26) that faces a second substrate (Figure 28: 28); a plurality of second layer electrodes (Figure 28: 38 ‘conductive columns’) disposed on the second substrate (28) that faces the first substrate (26; see figure 28); a spacer layer (Figure 28: 30) disposed between the first substrate and the second substrate (see figure 28 which displays spacer layer 30 between first substrate 26 and second substrate 28); and a sensing circuit (Figure 29 comprising controller 40, communication links 44 and circuit boards 46; [0099]-[0100]) configured to generate an output signal in response to an external force applied on the sensor pad by a user ([0099]-[0100] refers to the output signal generator when pressure is exerted by a user).Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Walsh to incorporate the sensor array of Taylor because this allows for a pressure map to be easily obtained from multiple individual sensors of the body being supported at one time ([0044]), thereby improving the accuracy of the reading. 
While Taylor in this embodiment (Figure 28) discloses an overlapping region of the plurality of first layer electrodes and the plurality of second layer electrodes that come in contact when an external force is applied by a user ([0099]), Taylor in this embodiment (Figure 28) does not explicitly disclose the spacer layer comprises a plurality of holes each corresponding to the overlapping region of the plurality of first layer electrodes and the plurality of second layer electrodes, wherein the plurality of first layer electrodes are configured to contact the plurality of second layer electrodes through at least one of the plurality of holes via the corresponding overlapping region when an external force is applied on the sensor pad by a user.
However, Taylor discloses that the spacer layer (30) of the embodiment of Figure 28 may be similar to that of the embodiment of Figure 7 ([0098]) and further Figure 3 ([0082]) which appears to comprise a plurality of holes (Figure 3: 131). It is noted that this arrangement would result in the overlapping region of the plurality of first layer electrodes and the plurality of second layer electrodes to come in direct contact through the holes when pressure is applied ([0107]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the spacer layer in the embodiment of Figure 28 of Taylor to incorporate the spacer layer comprises a plurality of holes each corresponding to the overlapping region of the plurality of first layer electrodes and the plurality of second layer electrodes, wherein the plurality of first layer electrodes are configured to contact the plurality of second layer electrodes through at least one of the plurality of holes via the corresponding overlapping region when an external force is applied on the sensor pad by a user of the embodiment of Figure 3 of Taylor. This configuration is utilized in order to provide increased sensitivity between the electrode layers (EXAMPLE 2), thereby producing a more accurate reading. 
Further, while Taylor discloses the plurality of first layer electrodes comprise a first electrically resistive material ([0099] refers to the first plurality of electrodes 34 as made of conductive materials; Examiner notes that the degree of resistivity has not been defined by the claim and thus the electrode materials will have some degree of resistivity), Taylor does not explicitly disclose wherein the plurality of first layer electrodes comprises a first electrically resistive material that is coated on a first surface of the plurality of first layer electrodes facing the second substrate, wherein each of the plurality of first layer electrodes is coated by a contiguous shape of the first electrically resistive material, wherein the contiguous shape is defined by a single connected boundary; and wherein the contiguous shape of the first electrically resistive material superimposes two or more holes of the plurality of holes Further, although Taylor discloses the output signal is based on a changes in electrical characteristics (where this measured electrical property is resistance [0008], [0105], [0108]) between the first and second electrode layers in the corresponding overlapping region of the at least one of the plurality of holes ([0099] refers to measuring an output signal that is detected by the change in the corresponding electrical characteristics of the overlapping areas where a pressure is exerted), Taylor does not explicitly disclose wherein the output signal is based on a contact resistance, between the plurality of second layer electrodes and the first electrically resistive material coated on the first surface of the plurality of first layer electrodes, in the corresponding overlapping region of the at least one plurality of holes.
However, Maness discloses a sensor array (Fig. 1-2) comprising a first sensor surface (50) and a second sensor surface (60) rotated 90 degrees with respect to each other (see first and second sensor sheets in Figures 1; Col. 2, Lines 1-6; Col. 4, Lines 4-9). Each layer comprises electrodes (54, 64) coated with a contiguous shape of a resistive coating (72) defined by a single connected boundary (Fig.1 ; Col. 3, Lines 40-41, Lines 50-51 refer to this coating as made of graphite; note each electrode is rectangular and fully coated, so it naturally follows the coating is a contiguous shape). Further the contiguous shape of the electrically resistive material superimposes two or more holes of the plurality of holes (Fig. 1 displays that the electrically resistive material spans the entire electrode 23; thus it naturally follows that the contiguous shape of the electrically resistive material superimposes two or more holes as the modification results 
Regarding dependent claim 20, in view of the combination of claim 19, Maness further discloses wherein the plurality of second layer electrodes comprise a second electrically resistive material that is coated on a second surface of the plurality of second layer electrodes facing the first substrate (Fig.1 ; Col. 3, Lines 40-41 refers to each electrode coated with the resistive layer 72; Lines 50-51 refer to this coating as made of graphite); and wherein the contact resistance is between the first electrically resistive material and the second electrically resistive material in the corresponding overlapping region of the at least one of the plurality of holes (Fig. 1; Col. 2, Lines 9-22; Col. 4, Lines 4-24 discusses the direct contact between the overlapping regions of electrodes/coatings). Note in light of the modification, the measured force at the overlapping regions of electrically resistive material based on the contact 
Regarding dependent claim 22, in view of the combination of claim 19, Taylor further discloses further comprising: calculating a value based on the output signal ([0099]); generating topographical data of a surface of the padding based at least on the value, wherein the topographical data represents a weight distribution of the user on the surface of the padding ([0102] refers to controller 40 monitoring each output signal and creating a graphical display of the patient pressures that are spatially distributed over the area of the sensor array 20).
Regarding dependent claim 24, in view of the combination of claim 19, Taylor further discloses further comprising: determining, based on a change in the weight distribution of the user, at least one selected from a posture of the user and a movement by the user based on a change in the weight distribution of the user ([0099] refers to the system as measuring the pressures exerted at each sensor, where [0102] refers to this monitoring in real time and is thus capable of determining movement of the patient based on where the patient applies pressure) and wherein the posture monitoring data comprises at least one selected from a group consisting of the posture of the user and the movement by the user ([0099], [0102]). Additionally Walsh discloses measuring posture of a user via a pressure/force exerted by a user (abstract, [0031], [0040]). 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Walsh et al (US PGPUB: 2011/0275939) in view of Taylor (US PGPUB: 2014/0090489) and Manes et al (US Patent No.: 4,734,034), further in view of Podoloff et al (US Patent No.: 5,033,291).
Regarding dependent claim 21, in view of the combination of claim 20, Taylor further discloses further comprising: disposing a padding (Figure 28: 22)  between the sensor array and the user (see figure 28 which displays 22 as the topmost layer of the sensor array), wherein the padding is configured to transfer, collectively with the first substrate and the second substrate, the external force into a contact pressure in the corresponding overlapping region of the at least one of the plurality of holes ([0099]-[0100] refers to the output signal generator when pressure is exerted by a user onto the sensor array including padding 22 and a signal is produced at overlapping electrode regions); wherein the sensor array is configured to sense the external force corresponding to a weight of the user on the surface of the padding ([0095] refers to the user lying on (i.e. weight of the user) the sensor pad), wherein the padding is configured to maintain the contact pressure ([0095], [0099]). 
While Taylor discloses a pad to maintain the contact pressure when a user exerts a force, Taylor does not explicitly disclose wherein the padding is configured to maintain the contact pressure within a pre-determined range based on the weight of the user, and wherein a contact resistance is substantially proportional to the contact pressure within the pre-determined range.
However, Podoloff discloses varying the thickness of the sensor array so that a certain amount of force (i.e. contact must be made within the predetermined threshold) must be applied before a measurement is taken (Col. 8, Lines 1-7). Additionally, Podoloff discloses that the contact resistance is substantially proportional to the contact pressure applied within the pre-determined range (Col. 3, Lines 5-10 refers to the measurement; Col. 8, Lines 1-7 refer to taken this measurement within the predetermined threshold).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Taylor to measure the contact resistance at the intersection of each electrode in a predetermined range as taught by Podoloff because this provides a pre-load to the sensor (Col. 8, Lines 15), thereby increasing the sensitivity of the measurement (Col. 8, Line 16). 
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Walsh et al (US PGPUB: 2011/0275939) in view of Taylor (US PGPUB: 2014/0090489) and Maness et al (US Patent No.: 4,734,034), further in view of Taylor et al (US PGPUB: 2012/0206407, hereinafter Taylor ‘407).   
Regarding dependent claim 23, in view of the combination of claim 19, Taylor does not explicitly disclose further comprising: a sensor correction circuit configured to prevent the sensing circuit from generating a false positive signal in the output signal.
However, Taylor ‘407 discloses a pressure sensing system comprising a grid electrode (Figure 2). The system further comprises a sensor correction circuit configured to prevent the sensing circuit from generating a false positive signal as the output signal ([[0041]-[0045] refers circuitry used to subtract the noise from a measurement by using an offset value in order to get a more accurate reading; interpreted as preventing a false positive (i.e. a signal with noise read incorrectly by the system). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Taylor to incorporate the correction circuit of Taylor ‘407. This configuration is utilized in order to reduce noise, thereby obtaining a more accurate location of measured forces on the electrode grid ([0019]). 
Response to Arguments
Applicant’s arguments, see Remarks filed October6, 2021, have been fully considered. Applicant’s amendments to the claims necessitated a new grounds of rejection outlined above. Examiner notes the Perlin reference is no longer relied upon. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL A VIERRA whose telephone number is (571)272-8245. The examiner can normally be reached Monday - Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAV/Examiner, Art Unit 3794                                                                                                                                                                                                        



/EUN HWA KIM/Primary Examiner, Art Unit 3794